Detailed Action
Acknowledgments 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4, 6-11, 13- 18 & 20-23 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13- 18 & 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claims 15-18 & 20 & 23 are directed to a method and  Claims 1-4, 6-11, 13-14, 21 & 22 are directed to a system/apparatus. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 

 
The limitations that set forth the abstract idea are:
receiving, […], driver log information associated with one or more drivers respectively corresponding to one or more vehicles, wherein the driver log information contains hours-of-service data associated with the driver; 
generating a blockchain transaction data structure having an input portion and an output portion, wherein the input portion of the blockchain transaction data structure comprises a cryptographic reference to a previous transaction data structure associated with the driver, and the output portion stores the hours-of-service data including at least one log code value representing a driving status and a corresponding time duration; and 
publishing the blockchain transaction data structure to a blockchain network, wherein the transport driver log system is a node within the blockchain network. 
generating an audit blockchain transaction data structure having a contract script configured to, when executed by a node in the blockchain network, certify compliance of the driver log information with one or more driving regulations, wherein the audit blockchain transaction data structure includes a map data structure having a running counter of the driver log information mapped to the one or more drivers.  

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
a transport driver log system, comprising a processing system
and the audit block chain transaction data structure is cryptographically signed by an encryption key associated with a person or entity that is not the driver.
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.

Additionally, ¶¶ [0005], [0006], [0016] of the application as published states that the user device is a personal computer (e.g. general-purpose computer). 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing 

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims further recite generic computer functions including: 
Storing data structures associated with the driver and associated with a unique identifier (e.g. blockchain address),
Cryptographically verifying driver’s log information,
Auditing, certifying and signing the driver’s log information and/or the data structures with a key associated with a vehicle inspector, 
Using a generic device such as electronic logging device (ELD).


	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13- 18 & 20 rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al (US 20180091596 A1) (“Alvarez”) in view of Leonard et al (US 20190258999 A1) (“Leonard”) and further in view of Larschan et al (US 20070038343 A1) (“Larschan”) and further in view of  Dolli et al (WO 2013058663 A2) (“Dolli”).  

As per claims 1, 8 & 15,  Alvarez discloses:
receiving, by a transport driver log system (e.g. communication device), driver log information associated with one or more drivers respectively corresponding to one or more vehicles (vehicle 120)( (¶ [0044]), 
wherein the driver log information contains hours-of-service data associated with the driver (e.g. driver characteristics data; vehicle operation time) (¶¶ [0032], [0034])) ; 
generating a blockchain transaction data structure having an input portion and an output portion (¶¶ [0015]- [0017], [0026],[0031], [0055]), 
wherein the input portion of the blockchain transaction data structure comprises a cryptographic reference to a previous transaction data structure associated with the driver (¶¶ [0026], [0032]- [0034; fig. 2 & related text]), and 
the output portion stores the hours-of-service data including at least one log code value  […] (¶¶ [0026], [0032]- [0034]).
publishing the blockchain transaction data structure to a blockchain network, wherein the transport driver log system is a node within the blockchain network (¶ [0044]; fig. 3 & related text). 

Alvarez does not expressly discloses the hours-of-service data including at least one log code value representing a driving status and a corresponding time duration; and 

Leonard, however, clearly discloses  the hours-of-service data including at least one log code value representing a driving status and a corresponding time duration (¶¶ [0047]-[0051]); and 

It would have been obvious to a person of ordinary skill in the art to modify Alvarez’ teaching to incorporate driver’s schedule/status and time duration, as disclosed by Leonard, to better allocate resources thereby maximizing productivity and efficiency.    

Alvarez further discloses generating an audit blockchain transaction data structure  (¶¶ [0026], [0032]- [0034; fig. 2 & related text]).

Alvarez does not expressly discloses generating an audit blockchain transaction data structure having a contract script configured to, when executed by a node in the blockchain network, certify compliance of the driver log information with one or more driving regulations, 
Leonard, however, clearly discloses  generating an audit blockchain transaction data structure having a contract script configured to, when executed by a node in the blockchain network, certify compliance of the driver log information with one or more driving regulation (¶¶ [0048], [0052], [0058]); and 

It would have been obvious to a person of ordinary skill in the art to modify Alvarez’ teaching to incorporate a script/smart contract, as disclosed by Leonard, to automatically verify  transactions thereby enhancing security.

Alvarez does not expressly discloses wherein the audit […] transaction data structure includes a map data structure having a running counter of the driver log information mapped to the one or more drivers. 

Larschan, however, discloses wherein the audit […] transaction data structure includes a map data structure having a running counter (e.g. hours/time) of the driver log information mapped to the one or more drivers (¶ ¶ [0006], [0008], [0009], [0050], [0051]). 

It would have been obvious to a person of ordinary skill in the art to modify Alvarez’ teaching to incorporatea running counter of the driver log information for 

Alvarez further discloses … The data owner may perform the calculation on the encrypted data, and share back the result of the calculation. The result may then be certified by the third party as being authentic, based on the proof provided by the data owner and the data established in the block chain ledger. Thus, as a result, the requesting third party may obtain a desired data answer, while the underlying raw data remains encrypted (secret) and under the control of the data owner.

Alvarez does not disclose the audit […]  transaction data structure is cryptographically signed by an encryption key associated with a person or entity that is not the driver.

Dolli, however, clearly disclose the audit […] transaction data structure is cryptographically signed by an encryption key associated with a person or entity that is not the driver (page 7, lines 16-23; page 10, lines 18-25, …the encryption module 217 generates an MD5 hash from the data generated by the driver related data generation module and signs this data packet using the device's private key. The data packet including the hash is then encrypted using a public key associated with a server 231).  

It would have been obvious to a person of ordinary skill in the art to modify the combination’s Alvarez security system to include signing  driver’s audit data with a digital signatures of an entity other than the driver, as disclosed by Dolli, to ensure that 

As per claims 2, 9 & 16,  (Alvarez/ Leonard/ Larschan/ Dolli discloses as shown above. 
Alvarez further discloses wherein the previous blockchain transaction data structure stores other driver log information associated with the driver (¶¶ [0026], [0032]- [0034]; fig. 2 & related text,). 

As per claims 3, 10 & 17,  (Alvarez/ Leonard/ Larschan/ Dolli discloses as shown above. 
Alvarez further discloses wherein the blockchain transaction data structure includes a blockchain address associated with the driver (¶¶ [0026], [0032]- [0034]; fig. 2 & related text, blocks have addresses in bloackchain). 

As per claims 4, 11 & 18,  (Alvarez/ Leonard/ Larschan/ Dolli discloses as shown above. 

Alvarez further discloses wherein the driver log information is cryptographically verified (¶¶ [0026], [0032]- [0034]; fig. 2 & related text).

Alvarez does not expressly discloses evaluating a script contained in the blockchain transaction data structure.
 



It would have been obvious to a person of ordinary skill in the art to modify Alvarez’ teaching to incorporate a script/smart contract, as disclosed by Leonard, to automatically verify the transaction thereby enhancing security.

As per claims 6, 13 & 20,  (Alvarez/ Leonard/ Larschan/ Dolli discloses as shown above. 

Alvarez further discloses wherein the encryption key is associated with a [data sensor] (¶¶ [0014], [0022], [0015]- [0024], [0025]).

Alvarez does not expressly discloses a weigh station. 
However, it would be obvious to include a data sensor such as  weight station to obtain other types of data such as weight, to ensure weight compliance thereby enhancing safety. 

As per claims 7 &  14,  (Alvarez/ Leonard/ Larschan/ Dolli discloses as shown above. 
Alvarez further discloses wherein the transport driver log system comprises an electronic logging device (ELD) (¶¶ [0015], [0022], [0017], [0025]). 

As per claims 21, 22 &  23,  (Alvarez/ Leonard/ Larschan/ Dolli discloses as shown above. 


Dolli, however, clearly disclose wherein the encryption key is associated with a [device/server] (page 10, lines 18-25; The encryption module 217 generates an MD5 hash from the data generated by the driver related data generation module and signs this data packet using the device's private key. The data packet including the hash is then encrypted using a public key associated with a server 231). 

 It would have been obvious to a person of ordinary skill in the art to modify the combination’s Alvarez security system to include signing  driver’s audit data with a digital signatures of an entity other than the driver, as disclosed by Dolli, to ensure that the data is not tampered with after the data has been generated. Therefore, the system provides a mechanism of non-repudiation (Dolli: page 7, lines 25-27) .

Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are moot in view of the new ground of rejection.  

Claim Rejections - 35 U.S.C. § 101
Applicant argues (page 10): 
Amended independent claim 1 provides a practical application in a technical field
HOS monitoring/compliance using blockchain. See eg., U.S. Patent Application
2020/0126321 at abstract and paragraphs [0006] and [0032]. For the reasons proffered above, amended independent claim 1 provides a security improvement for receiving driver log information, storing/publishing the driver log information and _ certifying compliance of the driver log information. The transport driver log 



The Examiner, however, respectfully disagrees. The Examiner notes that obtaining driver driving record and comparing it against a database of compliance rules is an abstract idea which does not require a machine for implementation. In other words, determining whether the driver is in compliance with some authority regulations can be practiced mentally or manually using a pen or paper. The Encrypting and publishing into the block chain of the driver’s record is an extra solution activity and does not transform the abstract idea into a practical application. The claims are generic and do not reflect/recite a technical solution to a technical problem that would transform the abstract idea into a practical application. 

Applicant argues (page 10): 
Moreover, the Patent and Trial and Appeal Board held that, “[iJn light of our
guidance, because collecting usage information is not a mathematical concept, an identified method of organizing human activity, or a mental process, we conclude ‘collecting usage information’ it is not an abstract idea.” Ex parte Adrian Fanaru, No. Appeal 2017-002898, 2019WL 325946 at *5 (P.T.A.B. Jan. 17, 2019). (Emphasis added). The claims of the present application receive driver log information, store/publish the driver log information and certify compliance of the driver log information, thus they are not directed to an abstract idea.


The Examiner, however, respectfully disagrees. The claims (e.g. claim 1) deals with the steps of collecting and comparing data to certify whether the driver is in 
The transport driver log system  is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving driver log information, generating a data structure including driver log information and hours of service data, publishing the data structure and generating an audit blockchain data structure to certify compliance of the driver log. 
Additionally, ¶¶ [0005], [0006], [0016] of the application as published states that the user device is a personal computer (e.g. general-purpose computer). 
Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application.  

Claim Rejections - 35 U.S.C. § 103
Applicant argues (page 10): 
None of the asserted paragraphs of Larschan nor the rest of Larschan discloses
or suggests the use of blockchain to track a driver's log information. Larschan is
completely silent on using blockchain to track a driver’s log information. Larschan does not generate blockchain transaction data structures, thus Larschan does not disclose or suggest that such structures include a map data structure having a running counter of the driver log information mapped to the one or more drivers.


The Examiner, however, respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Alvarez discloses the blockchain transaction data structure (¶¶ [0015]- [0017], [0026],[0031], [0055]). 
Larschan was relied upon to teach a data structure that includes a map data structure having a running counter (e.g. hours/time) of the driver log information mapped to the one or more drivers (¶ ¶ [0006], [0008], [0009], [0050], [0051]). 
Therefore, the combination of references and as shown above discloses the claim limitations as claimed.  
 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety.
Harter et al. US 2008/0188217 Al-  discloses:
A system for logging performance of a driver operating a vehicle that has a vehicle information system from which least one vehicle operating parameter may be obtained. The  vehicle operating parameter collected through the vehicle information system and operator information collected from a portable device are wirelessly communicated to a remote host through a network such as the Internet.

Pickover et al (US 20180374283 A1) discloses:
A secure chain of data blocks is maintained at a given computing node, wherein the given computing node is part of a set of computing nodes in a distributed network of computing nodes, and wherein each of the set of computing nodes maintains the secure chain of data blocks. The secure chain of data blocks maintained at each computing node comprises one or more data blocks that respectively represent one or more transactions associated with a vehicle. At least one data block is added to the secure chain of data blocks maintained at the given computing node in response to determining that transaction data associated with the at least one data block is valid.


US 20070038348 A1 discloses:
A method for logging and reporting driver activity and vehicle operation includes identifying a driver of a vehicle, recording operating data with an on-board recorder that is hard-wired to an engine control module, coupled to a mileage sensing system, and linked to a global navigation satellite system, and recording duty status of the driver. An hours of service log and a fuel tax log are created from the operating data. The method includes comparing the driver's hours of service log to an applicable requirement, indicating to the driver whether the driver is in-compliance or out-of-compliance with the applicable requirement, automatically uploading the logs to a receiver external to the vehicle using a wireless telecommunications network, and emitting a compliance signal representative of whether the driver is in-compliance or out-of-compliance with the applicable requirement to a second receiver external to the vehicle and under control of authorities. 

FLIES (US 20180165247 A1)
Systems, methods, and devices for providing hour-of-service ("HOS") calculations via a web based host server instead of on an onboard mobile device. In the various embodiments, an onboard vehicle recording device and driver-carried mobile devices may operate independently. The onboard vehicle recording device and driver-carried mobile device(s) may exchange information independently with a host server rather than exchanging information together onboard the vehicle.

                                                                                                                                                              
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf